FORM OF WAIVER AND REIMBURSEMENT AGREEMENT Agreement (“Agreement”) dated as of the 26th day of September, 2008 by and between The Community Reinvestment Act Qualified Investment Fund, a Delaware business trust and a registered investment company under the Investment Company Act of 1940, as amended (the “Trust”), and Community Capital Management, Inc., a Delaware corporation (the “Adviser”). BACKGROUND The Adviser serves as investment adviser to the Trust’s existing investment portfolio (the “Fund”) pursuant to an Investment Management Agreement between the Adviser and the Trust dated as of June 1, 1999. The Fund offers three classes of shares, known as CRA Shares, Institutional Shares and Retail Shares. The parties to this Agreement wish to provide for an undertaking by the Adviser to limit investment advisory or other fees and/or reimburse expenses of the CRA Shares, Institutional Shares and Retail Shares of the Fund in order to improve the performance of the CRA Shares, Institutional Shares and Retail Shares of the Fund. AGREEMENT THEREFORE, in consideration of the foregoing, the parties intending to be legally bound hereby, agree as follows: The Adviser shall, from the date of this Agreement until September 30, 2009, waive all or a portion of its investment advisory or other fees and/or reimburse expenses in amounts necessary so that after such waivers and/or reimbursements, the maximum total operating expense ratio of the CRA Shares, Institutional
